Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Corrected Notice of Allowability to correct a typo on the PTOL-37 NOA that indicated claims 17, 20-23 and 25-37 are allowed rather than claims 17, 20, 22-23 and 26-37 are allowed.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Whipps on 6/18/21.
	Application is changed as follows:

Abstract:  delete last line “(Fig. 2)".

Change Specification page 1, line 10 from “when handing such webs" to – when handling such webs –.

Change Specification page 8, line 22 from “Dynamic shaping elements allow to be moved into the same direction as" to – Dynamic shaping elements can be moved in the same direction as –.



Change Specification page 18, line 2 from “settling time for the glue" to – setting time for the glue –.

Change Specification page 23, line 9 from “roller 651" to – roller 561 –.

Change Specification page 23, lines 11-12 from “is guided by the asymmetric pre-shaping roller 561, thus reduces" to – is guided by the asymmetric pre-shaping roller 561, thus reducing –.

Change Specification page 23, lines 14-18 from “A support 567 is provided with a longitudinal groove 567 having a concave shape, wherein the substantially rod-shaped web is transported in. The support 567 also comprises a covering 566, partially covering the support and the web arranged in the groove 567. Preferably, the cover does not contact the web but serves as retaining element keeping the web in the groove 567." to – A support 567 is provided with a longitudinal groove having a concave shape, wherein the substantially rod-shaped web is transported in. The support 567 also comprises a covering 566, partially covering the support and the web arranged in the groove. Preferably, the 


Change claim 17, last line from

“to an outlet of the static shaping element." to

– to an outlet of the static shaping element;
wherein the steps of gathering and cooling the substantially flat continuous material comprise shaping a rod-shaped continuous material and cooling the rod-shaped continuous material by a cool contact surface in contact with the rod-shaped continuous material, wherein the shape of the cool contact surface varies along its length in transport direction of the continuous material. –.


 
Cancel claims 21 and 25.

Allowable Subject Matter
Claims 17, 20, 22-23 and 26-37 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Bevington, Jr. (US 3831501, already of record), Berger (US 3095343, already of record) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743